Mr. Justice Baker delivered the opinion of the court: This was a bill of interpleader filed in the Superior Court of Cook county by the High Court of the Independent Order of Foresters, against appellant, Ellen B. Hogan, and Kate Wallace, appellee, for the purpose of determining which of said persons is entitled to the proceeds of an insurance policy issued by the complainant to one Michael Hogan in his lifetime. Both defendants answered, and the merits of their respective claims were tried before the chancellor, who-awarded the fund in controversy to appellee. From the judgment of the Appellate Court affirming the decree entered in the cause this appeal is taken. On August 6, 1884, the complainant issued-its certain benefit certificate in the sum of $1000 to Michael Hogan, the said sum being payable, at his death, to “Mrs. Kate Hogan, his wife.” Michael Hogan had been married, in 1872, to appellant, who lived with him continuously as his wife from that date until his death, in 1895. Their five children survived him, and they are now living with appellant. Appellee is a sister of said Michael Hogan. She was married in 1878, six years before the issuance of the policy in question, to one James Wallace, and has ever since lived with him as his wife. He has always supported, and still does support, his family. Appellee has never lived with her brother since her marriage, nor has she ever been dependent upon him. • It appeared on the trial that the designation in the certificate of the beneficiary, viz., “Mrs. Kate Hogan, his wife,” did not correctly describe either appellant or appellee. The deceased never had an;^ wife other than appellant, who is Mrs. Hogan “his wife,” but not “Mrs. Kate Hogan.” Appellee is Mrs. Kate Wallace, although her maiden name was Kate Hogan. The question to be determined is which of the two claimants is entitled to the fund in controversy, or, rather, who is the person described in the certificate. It seems that the deceased could neither read nor write. At his request one Dr. Lawless wrote out for him the application for the policy. It appears from the testimony of the doctor that he had known both the Hogans and the Wallaces for several years prior to the date of the application, and was the physician for both families. He stated that he knew both Mrs. Hogan and Mrs. Wallace personally, but that he did not know the one from the other; that he never knew appellant’s name, hut thought that it was “Kate.” He further stated that the application was made at his own house, no one being present but himself and Michael Hogan. It had been shown by parol that the words in the certificate did not describe any person with complete accuracy. This evidence, therefore, was entirely competent, being evidence of facts and circumstances surrounding the deceased at the time the application was made, its purpose being to place the court in the position the insured was in at that time, in order to enable the court to determine, the question at issue. Where the uncertainty does not appear upon the face of the instrument, but is made manifest by extrinsic evidence, further evidence of the character we are considering may be adduced for the purpose of elucidating the meaning of the words of the description. Decker v. Decker, 121 Ill. 341; Hiscocks v. Hiscocks, 5 M. & W. 363. The beneficiary named in the policy is described as “Mrs. Kate Hogan, my wife.” Appellant was his “wife” and also Mrs. Hogan, though not “Mrs. Kate Hogan.” We think this evidence amply éxplaius who is the beneficiary, and why she was described as appears in the policy. Michael Hogan, being unable to read or write, had Dr. Lawless make out his application for him. We entertain no doubt that he told the doctor the person to whom he desired the insurance to be made payable was “my wife.” The doctor so wrote it, but since he “never knew her name but thought that [Kate] was her name,” he wrote “Kate Hogan” instead of Ellen B. Hogan, as he should have done. This view of the case is borne out by the fact that it would hardly be natural, nor is it to be expected, that Michael Hogan, when he had a wife and five children of his own to provide for, would have insured his life for the benefit of a married sister who was well supported by her own husband and who did not live with and was in no sense dependent upon the insured. When the certificate is read in the light of the surrounding facts and circumstances it becomes plain that appellant is the beneficiary named therein. This explanation of how the beneficiary happened to be described as appears in the certificate is so simple and reasonable that we do not attach any weight to the further, and improbable, testimony of the doctor as to the conversation that he stated occurred at the time between deceased and himself. The witness testified that he asked Hogan to whom the policy should be made payable, and that the latter replied “Kate Hogan;” that the witness then asked Hogan, and afterwards repeated the question, if that was his wife, and that Hogan did not answer the question either time it was asked; that then he, supposing Kate was Hogan’s wife, described her as such. A man taking such a serious step as insuring his life would not be apt to be so careless or senseless as to fail or refuse to answer such an important question as the one the doctor testified he twice asked Hogan. It is utterly improbable that the insured acted in the manner testified to by the witness, and thus stultified himself by refusing to give to the former the information necessary for the proper doing of that which he had requested the witness to do for him. It is hardly to be expected that the witness could testify with accuracy as to the details of that supposed conversation, for the application was made out twelve years prior to this trial. It was a matter that in nowise personally concerned him, and was only one of many applications which he filled out during that period for the Independent Order of Foresters. Moreover, he himself stated that when, a short time before the trial, he was questioned on the subject by appellee’s attorney he had absolutely no recollection of the matter and did not remember that he had written the application, and that when the application was shown him he knew that he must have written it because it was in his handwriting. The attorney and Wallace then explained to him the exact point in controversy and asked him to try to remember about it; that he afterwards recalled the conversation testified to, but could remember nothing else about the transaction. Are not these facts sufficient to take away from his testimony about this conversation any weight to which it might otherwise be entitled? A man who has utterly forgotten a transaction that occurred years before, may, when what purport to be the facts of that transaction are years afterwards related to him, in the effort to recall the circumstances, so often revolve in his mind what has been told him that he finally imagines he remembers the matter, whereas, in truth, the recollection is of what was related to him as being the facts of the transaction, and is not of the transaction itself. Such, probably, was the case with Dr. Lawless, and, honestly enough, perhaps, he has testified to a conversation which never occurred, or which, in its details, was not as testified to. The question was, who was the beneficiary named in the policy? And her identity having been established, as we have seen, and all doubt on that point removed, there was no necessity or occasion for the admission in evidence, even if such testimony were competent, of the declarations of the deceased, which were made subsequently to the issuance of the policy. Said declarations were said to have been made to appellant, to her son and her daughter, and to appellee, respectively. The statements of the deceased to the first three of them were to the effect that his wife would get the insurance money when he died, while the statements testified to by appellee and Mrs. Rotter were that appellee was the beneficiary. Whether competent or incompetent as evidence in this case, the testimony of these witnesses as to the declarations of the deceased is so conflicting, artificial and improbable, as to be, all of it, utterly untrustworthy. The identity of the beneficiary having been clearly establisted, it was immaterial what the insured may have said that he had done. What he actually did was the controlling question—not what he said or thought he had done. Besides this, the evidence of declarations heard in the trial court would, if considered, only so complicate the case as to render the designation in the policy of the beneficiary uncertain and void, in which event the fund would, under the terms of the policy and the rules of the order, be payable to appellant, as the widow of the insured. It follows from what we have said that the Appellate Court erred in affirming the decree of the Superior Court. The judgment of that court and the decree of the Superior Court are therefore reversed, and the cause is remanded to the latter court with directions to enter a decree awarding the fund in controversy to appellant. Reversed and remanded.